Citation Nr: 1452348	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to September 1988.

This case comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In February 2013, the Veteran testified during a Board hearing at the RO.  

While the RO adjudicated the claim as an original claim for service connection, service connection for a low back condition was previously denied in a January 1991 rating decision.  That decision became final.  Thus, new and material evidence is needed to reopen the previously denied claim.  Therefore, the Board must find new and material evidence to establish its jurisdiction to review the merits of the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  

The issue of entitlement to service connection for a back disability is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A January 1991 rating decision denied service connection for a back disability.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.

2.  The evidence received since the January 1991 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a back disability, and raises a reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The January 1991 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the January 1991 rating decision to reopen the previously denied claim for service connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2002 & Supp. 2013).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

The claim for service connection for a back disability was originally denied in a January 1991 rating action because the Veteran did not report to a scheduled VA examination.  While there was evidence of a back disability in service, there was no evidence of a current disability or of a link to service.  The Veteran was notified of the decision and of his appellate rights, but did not initiate an appeal of that issue.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2014).  Thus, the decision became final.  

The pertinent evidence received since the January 1991 denial includes private medical records showing diagnoses of a back disability, a September 2011 letter from a medical department representative who knew the Veteran in service and opined that his back disability was a result of his repetitive handling of provisions in service, and a December 2012 letter from a private physician who appeared to indicate that the Veteran's back disability was related to his duties in service.  

Presuming the credibility of the evidence for the purpose of determine whether the evidence is material, the record now indicates that the Veteran has a back disability and that it may be related to active service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2014).


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened.  To that extent only, the appeal is granted.




REMAND

The Veteran claims a back disability was incurred in service and began in 1970.  He states his duties in the mess hall required the unloading of food and equipment from the dock and carrying them onto the submarine down three flights.  He asserts that some of the boxes weighed up to 72 pounds.

The Veteran's separation forms show he served as a mess steward, then as a wardroom/dining facility supervisor, and eventually as a wardroom/galley supervisor.

The Veteran's service medical records show numerous complaints of back pain, the first of which was in April 1976 after lifting boxes of hamburgers for a whole day the prior week resulting in a diagnosis of a muscle strain.  Other diagnoses over the years included muscle spasms, low back pain, and low back pain possibly due to muscle strain.  The Veteran reported recurrent back pain during an August 1987 annual examination and during his September 1988 separation examination.

After discharge from active service, from 1990 to 1999, the Veteran served as a chief steward with similar duties in the Merchant Marine.

Post-service medical records show diagnoses of lumbar segmental dysfunction with low back pain due to spinal subluxations, a slipped disc with pain in L4-L5, lumbar spondylosis, and degenerative disc disease.  A November 2012 MRI showed lumbar spondylosis with posterior disc bulges at L4-L5 and L5-S1 and accompanying disc annular fissure formation; right paracentral at L5-S1 and left paracentral at L4-L5; mild posterior disc bulges at L1-L2, L2-L3 and L3-L4; neural foraminal stenosis at L4-L5; and Schmorl's node formations with slight compression deformities of L4 and L5.

Following a September 2010 VA examination, in a December 2010 opinion, the examiner noted that the service medical records showed diagnoses of lumbar strains and spasms but stated there was no evidence of any chronicity or that they developed into spondylosis during service.  The examiner also noted that the service medical records contained numerous reports of medical examinations and all showed a normal spine and did not mention a chronic low back condition.  The examiner further noted that the Veteran was in the Merchant Marine for nine years after discharge and a low back problem would have precluded that employment which entailed the same duties as in the Navy.  The examiner observed that the Veteran's ability to work for nine years proved that the low back pain in service was mild and acute.  The examiner further observed that current lumbar x-rays only showed mild spondylosis deformans with intact discs and joint spaces, which indicated fairly recent onset and would be more advanced if they were service-related.  The examiner concluded that the current lumbar spondylosis deformans was not caused by or a result of low back pain while in service.

In a September 2011 letter, [redacted] stated he served as a medical department representative on the USS Hawkbill and knew the Veteran, who served as the mess management specialist.  Mr. [redacted] stated one of the Veteran's duties was handling the crew's provisions, including bringing them onboard.  Mr. [redacted] then opined that the Veteran's current back disability was a direct result of repetitive handling of provisions.

In a December 2012 letter, Dr. Evangelista noted the Veteran's diagnoses of spondylolisthesis of L4-L5, and posterior disc bulges at L4-L5 and L5-S1 with neural foraminal stenosis.  Dr. Evangelista then appeared to indicate that those diagnoses were related to the Veteran's duties in service, citing to various medical treatises.  

At a September 2010 VA examination, the examiner opined that the Veteran's back disability was not related to service because he was only diagnosed with strains and sprains in service with no mention of a chronic back disability, he was able to serve in the Merchant Marine for nine years following service, and current x-rays indicate only mild disability.  While the Board acknowledges the examiner's opinion, a supplemental opinion is needed.  Contrary to the examiner's statement, the service medical records indicate some possible chronicity, as evidenced by numerous complaints of back pain and reports of recurrent back pain during an August 1987 examination and the September 1988 separation examination.  Also, letters received after the examination from a medical department representative who knew the Veteran in service and a private physician who cited to medical treatises indicate that the Veteran's back disability is related to his in-service duties.  

Considering the above, an opinion is needed based on a full review of the Veteran's claims file, including the September 2011 letter from Mr. [redacted] and December 2012 letter from Dr. Evangelista.  Prior to the examination, the AOJ should obtain any outstanding medical records.  The record contains VA treatment notes through December 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since December 2012.

2.  Then, schedule the Veteran for a VA examination to determine whether any back disability is related to service.  The examiner should review the claims folder and note that review in the report.  The examiner should consider the service medical records showing numerous complaints of back pain, September 2010 VA examination report and December 2010 opinion, September 2011 letter from B. [redacted], and December 2012 letter from Dr. Evangelista.  The examiner should also consider the Veteran's report of disability onset and symptomatology since active service.  The examiner should then state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability had its onset in or is causally related to active service.  The examiner should provide a rationale for all opinions.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


